In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Appeals of the Town of Hempstead dated June 2, 2004, which, after a hearing, granted the petitioner’s application for a special exception permit and area variances, the appeal is from a judgment of the Supreme Court, Nassau County (Bucaria, J.), dated April 4, 2005, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the Board of Appeals of the Town of Hempstead to grant the petitioner’s application for a special use permit to construct and operate a “family entertainment center” or amusement park was not illegal, arbitrary and capricious, or an abuse of discretion (see Matter of Halperin v City of New Rochelle, 24 AD3d 768, 771 [2005], appeal dismissed 6 NY3d 890 [2006]). The petitioner satisfied the criteria set forth in the applicable zoning law (see Matter of Juda Constr., Ltd. v Spencer, 21 AD3d 898 [2005]).
The appellant’s remaining contentions are without merit. Schmidt, J.P., Santucci, Skelos and Covello, JJ., concur.